         Case 2:19-cv-01487-JAM-DB Document 23 Filed 06/22/20 Page 1 of 3


1 Christopher J. Fry, Esq. (SBN: 298874)
    Email: cfry@frylawcorp.com
2 FRY LAW CORPORATION
  980 9th Street, 16th Floor
3 Sacramento, California 95814
  Telephone: (916) 291-0700
4 Facsimile: (916) 848-0256
5 Attorneys for Plaintiff,
  DONALD CATHERINE
6
7
8                             UNITED STATES DISTRICT COURT
9           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11   DONALD CATHERINE,                         CASE NO.: 2:19-cv-01487-JAM-DB

12               Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                               CONSENT ORDER GRANTING
13        vs.                                  SUBSTITUTION OF ATTORNEY

14   WELLS FARGO BANK N.A.,                    [Complaint Filed: August 2, 2019]

15               Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28


                                    [PROPOSED] ORDER
           Case 2:19-cv-01487-JAM-DB Document 23 Filed 06/22/20 Page 2 of 3


1          The Court has considered Plaintiff DONALD CATHERINE’s Consent Order
2    Granting Substitution of Attorney, substituting Christopher J. Fry as counsel of record in
3    place of Donald Catherine in Pro Per, and hereby does APPROVE Plaintiff’s Consent
4    Order Granting Substitution of Attorney.
5
6          IT IS SO ORDERED.
7
8    Dated: June 19, 2020                       /s/ John A. Mendez____________
                                                United States District Court Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         [PROPOSED] ORDER
                                     Case No. 2:19-cv-01487-JAM-DB
                                                    1
            Case 2:19-cv-01487-JAM-DB Document 23 Filed 06/22/20 Page 3 of 3


1                                   CERTIFICATE OF SERVICE
                                 UNITED STATES DISTRICT COURT
2
3          I am employed in the County of Sacramento, State of California. I am over the age of
     18 and not a party to the within action; my business address is: 980 9th Street, 16th Floor,
4    Sacramento, California 95814.

5           On June 19, 2020, I served the foregoing document(s) described as:
6
         [PROPOSED] ORDER GRANTING PLAINTIFF’S CONSENT ORDER GRANTING
7                          SUBSTITUTION OF ATTORNEY

8           Said document(s) were served on all interested parties in this action by placing [ ] the
     original (or) [X] a true copy thereof for service as follows:
9
10          Attorneys for Defendant WELLS FARGO BANK N.A.:

11          Michael Rapkine
            Anglin, Flewelling, Rasmussen, Campbell & Trytten LLP
12          301 N. Lake Ave.
13          Suite 1100
            Pasadena, CA 91101-4158
14          Phone: (626) 535-1900
            Fax: (626) 577-7764
15          Email: mrapkine@afrct.com
16
             [X] BY EMAIL: I hereby certify that I electronically transmitted the attached document(s)
17   to the Clerk's Office using the CM/ECF System for filing and transmittal of Notice of Electronic
     Filing to the listed CM/ECF registrants.
18
             I declare that I am employed in the office of a member of the bar of this court at whose
19   direction the service was made. I declare under penalty of perjury under the laws of California
20   that the above is true and correct. Executed on June 19, 2020, at Sacramento, California.

21                                      /s/ Christopher J. Fry___
                                            Christopher J. Fry
22
23
24
25
26
27
28
                                          [PROPOSED] ORDER
                                      Case No. 2:19-cv-01487-JAM-DB
                                                     2
